            Case 2:20-cv-01546-CLM Document 1 Filed 10/05/20 Page 1 of 3                               FILED
                                                                                              2020 Oct-05 PM 02:52
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


BILLY DOWNING, an
individual,

               Plaintiff,
v.                                                   Civil Action No.


LINCOLN LIFE ASSURANCE
COMPANY OF BOSTON, a corporation,


               Defendant.


                                         COMPLAINT

                                    Introductory Allegations

       1.      Plaintiff, Billy Downing, is a resident citizen of the State of Alabama.

       2.      Plaintiff is informed and believes and based on such information and belief alleges

that Defendant, Lincoln Life Assurance Company of Boston (“Lincoln Life”), is a foreign

corporation which at all relevant times has done or transacted business in the Northern District of

Alabama.

       3.      On or about March 28, 2018, Plaintiff was forced to stop working as a result of

symptoms caused by multiple medical problems including atrial fibrillation, sleep apnea, and post

traumatic arthritis in numerous joints. At that time Plaintiff, was employed as an Instrumentation

and Electrical Journeyman for Sabic Innovative Plastics (“Sabic”). As a result of these conditions,

Plaintiff is no longer able to perform his job as a Instrumentation and Electrical Journeyman or to

do any other work for which he is qualified by reason of his education, training or experience.
            Case 2:20-cv-01546-CLM Document 1 Filed 10/05/20 Page 2 of 3




       4.      During said time period, Sabic had in force and effect a welfare benefit plan which

provided long term disability benefits to its employees through a group policy of insurance with

Lincoln Life. Lincoln Life was the claims administrator for said Plan. Mr. Downing made a claim

under the Plan in accordance with the terms of that Plan, and his benefits initially were granted.

However, his benefits under said Plan were subsequently terminated. Because Plaintiff’s claims

herein involve a claim for welfare benefits provided by his employer, his claims are governed by

the Employee Retirement Income Security Act (“ERISA”).

                                             COUNT I

                                For Denial of Disability Benefits

       5.      Plaintiff adopts and incorporates by this reference paragraphs 1 through 4, inclusive,

of this Complaint.

       6.      On or about March 28, 2018, Plaintiff became disabled within the meaning of the

terms of said Plan, thereby qualifying him for the payment of benefits under that Plan. Plaintiff has

remained disabled under the terms of said Plan since that time.

       7.      Plaintiff complied with all terms of said Plan as a condition precedent to bringing this

suit, including exhausting all of his administrative remedies.

       8.      Defendant's denial of Plaintiff’s benefits under said Plan was wrong, constituted a

breach of Defendant's obligations under the agreement, was a violation of the ERISA, and/or was

arbitrary and/or capricious. As a direct and proximate consequence of Defendant's wrongful

conduct, Plaintiff suffered injuries and damages, including, but not limited to the following:

               (a)     loss of monetary benefits as set forth within the Plan.

       WHEREFORE, Plaintiff demands judgment against Defendant for compensatory damages

and/or equitable relief in an amount to be determined by the Court, plus pre-judgment and post-
          Case 2:20-cv-01546-CLM Document 1 Filed 10/05/20 Page 3 of 3




judgment interest, costs of this suit, and a reasonable attorney’s fee.


                                               John M. Pennington
                                               John M. Pennington, Attorney
                                               Counsel for Plaintiff
                                               1023 Edenton Street
                                               Birmingham, Alabama 35242
                                               (205) 314-5735
                                               Ala. Bar No. ASB-6905-N52J

Serve Defendants Certified Mail
Return Receipt Requested at:

Lincoln Life Assurance Company of Boston
c/o Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, AL 36104
